        Case 1:17-cv-02989-AT Document 1081 Filed 03/26/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
   Plaintiffs,
                                              Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
       Defendants.




        ORDER AMENDING ORDER DIRECTING TRANSFER OF
                  ELECTRONIC EQUIPMENT

      This matter is before the Court on Plaintiffs’ Consent Motion to Amend

Order Directing Transfer of Electronic Equipment [Doc. 1079]. Having

considered the Consent Motion, and finding good cause, the Court hereby

GRANTS the Consent Motion and AMENDS its prior Order of September 2,

2020 (Doc. 858) by adding the following paragraph between subsections 3 and

4 of the Order:

         3.1. As of March 15, 2021, Plaintiffs shall arrange for all testing to be

         video (without sound) recorded continuously with a continuous

         display to include the date, hour, minute, and second of recording by

         Plaintiffs’ counsel or those directly under counsel’s supervision at the

         office of Krevolin & Horst, LLC.
    Case 1:17-cv-02989-AT Document 1081 Filed 03/26/21 Page 2 of 2




All other terms of the Order shall remain in effect.

      SO ORDERED this 26th day of March, 2021.



                                    _________________________
                                    The Honorable Amy Totenberg
                                    Judge, United States District Court
